Citation Nr: 0635243	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-11 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a skin condition 
claimed as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service from July 1958 to September 
1985, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  That decision denied 
service connection for a skin disorder claimed as secondary 
to herbicide exposure.


FINDING OF FACT

The veteran's skin condition is not related to active 
service, did not manifest to a compensable degree within one 
year of the veteran's discharge, and may not be presumed to 
be related to herbicide exposure.


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 5103A (West 
2002);  38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In an August 2001 letter, the RO provided the veteran with 
notice regarding the evidentiary requirements of a service 
connection claim.  The letter also described VA's duty to 
assist in the development of the veteran's claim and informed 
the veteran what evidence VA was responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
The veteran was also informed that he should submit any 
relevant evidence in his possession.  The notice complied 
with the timing requirements of Pelegrini, as it was provided 
prior to the April 2002 rating decision.

In June 2006, the RO provided the veteran with notice, 
pursuant to Dingess/ Hartman, which described  the evidence 
necessary to establish a disability rating and an effective 
date, should service connection be awarded.

B.  Duty to Assist

Relevant service medical records, post-service medical 
records and VA medical records have been obtained and 
associated with the claims file.  The veteran has been 
afforded a VA examination.  The veteran has not identified 
any outstanding relevant evidence.  Accordingly, the Board 
finds that the duty to assist has been satisfied in this 
case. 


II.  Applicable Law and Regulations

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247 (1999).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will also be presumed to have been 
incurred in service, even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A.
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2006).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(a)(3).

Diseases associated with such exposure include:  chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteaosarcoma, chondrosarcoma, 
Kaposi's sarcoma or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. 
§ 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 C.F.R. § 
3.307(a)(6)(ii). The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

Notwithstanding the provisions related to presumptive service 
connection, the United States Court of Appeals has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 C.F.R. § 
3.303(d).

Under 38 U.S.C. § 1154(b), satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service. 38 U.S.C.A. § 1154(b). Section 
1154(b) requires that the veteran have actually participated 
in combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the enemy. 
See VAOPGCPREC 12-99 (October 18, 1999), published at 65 Fed. 
Reg. 6,256, 6,258 (2000). Where a determination is made that 
the veteran did not "engage in combat with the enemy," or the 
claimed injury or event in service is not related to combat, 
the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged injury or event. See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record 
must contain service records or other corroborative evidence 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed injury or 
event. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Analysis of Claim

The veteran contends that his current skin condition, 
diagnosed as dermatosis papulosa and folliculitis, is related 
to exposure to herbicides during service in Vietnam.  In an 
October 2001 statement submitted in support of his claim, the 
veteran also contends this his skin condition may be related 
to rashes he had while serving in Vietnam.    

As previously indicated, the veteran had active service from 
July 1958 to September 1985, including in the Republic of 
Vietnam.  He is therefore presumed to have been exposed to 
herbicide agents.  Service medical records are negative for 
any complaints or treatments of a skin condition.  A report 
of a July 1985 retirement examination contains normal 
findings regarding the skin.

Post-service, a report of a December 1993 VA examination 
noted, "no active dermatoses."   A VA outpatient record 
reflects that the veteran complained of a rash in  July and 
August 1999.   No diagnosis was made.   A report of a July 
2002 VA examination indicates that no skin conditions were 
noted.    

At a VA examination in January 2006, the veteran reported 
having light and dark spots on the neck.  He reported that 
these spots first developed during the 1980's.  The report 
reflects that also complained of dark growths on the neck, 
chest and shoulders.  Upon examination, the VA physician 
noted skin-colored to hypopigmented lesions, in clusters on 
the neck.  The diagnosis was dermatosis papulosa and 
folliculitis.  

The Board finds that the record does not support the 
veteran's claim for service connection on a presumptive basis 
as secondary to exposure to herbicides.  The diagnosed 
conditions of dermatosis papulosa and folliculitis are not 
among those that are presumptively related to herbicides, and 
there is no evidence that the veteran has ever been diagnosed 
with any of the skin conditions presumptively related to 
herbicide exposure, such as chloracne or any other acneform 
diseases consistent with chloracne.

The Board also finds that there is no evidence to support a 
finding of service connection on a direct basis.  There is no 
record of diagnosis or complaints of a skin condition during 
service, and treatment for a skin condition was first shown 
many years after service.  

The Board notes the veteran's contentions that his current 
skin condition is related to rashes he had during service in 
Vietnam.  However, the veteran is not a medical professional 
and is therefore not competent to offer a medical opinion. 
Evidence that requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, the veteran's own 
assertion is not sufficient to provide a nexus to service.  

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for service connection.  
No skin conditions were noted during service or for many 
years after service and no evidence that the veteran was 
diagnosed with any of the skin conditions that are 
presumptively related to herbicide exposure.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt.  Rather, as there is a 
preponderance of evidence against the claim, it must be 
denied.

ORDER

Service connection for a skin condition is denied.


___________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


